Case 1:18-cv-24750-RNS Document 9 Entered on FLSD Docket 12/11/2018 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO. 18-CV-24750- RNS
 JOSE M. MEJIA,

                  Plaintiff,

         vs.

 COMPREHENSIVE HEALTH SERVICES, INC,
 a Florida Corporation

             Defendant.
  ________________________________________/

                                         STATEMENT OF CLAIM

     Plaintiff, JOSE M. MEJIA, (“Plaintiff”), respectfully submits this Statement of Claim as

 follows:

 a. Total amount of alleged unpaid wages:

               $692.48 liquidated1

 b. Calculation of such wages:

         1. Overtime: Plaintiff worked for Defendant as a non-exempt employee from March 1,

               2018 through on or about August 31, 2018. During his employment with Defendant,

               Plaintiff was not being compensated at all for some of the overtime hours he worked.

               Specifically, during the weeks of May 26, 2018 – June 1, 2018, June 9, 2015 through

               June 15, 2018, August 18, 2018 through August 24, 2018 and the week of August 25,

               2018 through August 31, 2018 Defendant failed to compensate Plaintiff for the hours

               worked over 40. The employer’s decision to not pay overtime was intentional, and



 1
  The damage calculations contained herein pertain only to Counts IV of Plaintiff’s Complaint. Plaintiff seeks
 additional damages for Breach of Contract and FLSA Retaliation.




                                                          1
Case 1:18-cv-24750-RNS Document 9 Entered on FLSD Docket 12/11/2018 Page 2 of 4



            therefore, the Plaintiff is eligible to recover unpaid wages for three years prior to the

            filing of the complaint. Plaintiff was compensated at $14.17 per hour. As such, Plaintiff

            is owed a minimum of approximately $346.24 (1.5 x $14.17 x 16.29 hrs ).

                   OVERTIME              APPROX. UNPAID             TOTAL OVERTIME
                   WAGE RATE            OVERTIME HOURS                WAGES OWED
                                            WORKED

                         $14.17                16.29 HOURS                  $346.24




    Plaintiff reserves the right, however, to adjust and amend this initial calculation as discovery

 proceeds as it may be discovered that Plaintiff is owed more or less than those amounts calculated.


    c. Nature of wages:

                   This amount represents liquidated overtime. However, Plaintiff also has a

           claim for FLSA retaliation and breach of contract.


    WHEREFORE, based on the foregoing, the Plaintiff files this Statement of Claim.

    Dated: December 11, 2018

                                                      Respectfully submitted,

                                                      /s/ Nathaly Lewis
                                                      Peter M. Hoogerwoerd, Esq.
                                                      Florida Bar No.: 188239
                                                      pmh@rgpattorneys.com
                                                      Nathaly Lewis, Esq.
                                                      Florida Bar No. 118315
                                                      nl@rgpattorneys.com
                                                      REMER & GEORGES-PIERRE, PLLC
                                                      44 West Flagler Street, Suite 2200
                                                      Miami, FL 33130
                                                      Telephone: (305) 416-5000
                                                      Facsimile: (305) 416-5005




                                                  2
Case 1:18-cv-24750-RNS Document 9 Entered on FLSD Docket 12/11/2018 Page 3 of 4




                                CERTIFICATE OF SERVICE

           I hereby certify that on the 11th day of December, 2018, I electronically filed the

    foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

    foregoing document is being served this day on all counsel of record or pro se parties

    identified on the attached Service List in the manner specified, either via transmission of

    Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for

    those counsel or parties who are not authorized to receive electronically Notices of

    Electronic Filing.



                                                /s/ Nathaly Lewis
                                                NATHALY LEWIS, Esq.




                                                3
Case 1:18-cv-24750-RNS Document 9 Entered on FLSD Docket 12/11/2018 Page 4 of 4



                                         SERVICE LIST

 Peter M. Hoogerwoerd, Esq.
 Florida Bar No.: 188239
 pmh@rgpattorneys.com
 Nathaly Lewis, Esq.
 Florida Bar No. 118315
 nl@rgpattorneys.com
 REMER & GEORGES-PIERRE, PLLC
 44 West Flagler Street, Suite 2200
 Miami, FL 33130
 Telephone: (305) 416-5000
 Facsimile: (305) 416-5005
 Counsel for Plaintiff


Elizabeth M. Rodriguez
Florida Bar No. 821690
FordHarrison
One S.E. 3rd Avenue,
Suite 2130
Miami, Florida 33131
Telephone: (305) 808-2143
Facsimile: (305) 808-2101 erodriguez@fordharrison.com

 Attorney for Defendant

 Served via transmission of Notices of
 Electronic Filing generated by CM/ECF




                                                 4
